Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	The Claims:
	In claim 1, line 8, after “is” delete “an” and insert – a stable, neutralized, --. 
	In claim 1, line 9, delete “about 0ºC to about 50ºC” and insert -- 0ºC to 50ºC --.
	In claim 1, line 1, line 9, delete “and including”.  
	In claim 1, line 11, delete “bringing” and insert – contacting --.
	In claim 1, line 11, delete “in contact”.
	In claim 2, line 2, delete “bringing the container in contact” and insert – contacting --.
	In claim 7, line 3, delete “solutionof” and insert – solution of --.
	In claim 8, line 1, delete “contains” and insert – comprises --.
	In claim 8, line 2, delete the first occurrence of the word “inclusive”.
	In claim 8, line 2, delete the second occurrence of the word “inclusive”.
	In claim 9, line 1, delete “contains” and insert – comprises --.
	In claim 9, line 2, delete “inclusive”.
	In claim 10, line 1, after “claim 1” insert – further comprising a rinse step, --.  
	In claim 10, line 2, delete “is rinsed from the container with organic and inorganic contaminants” and insert – and organic and inorganic contaminants are rinsed from the container --.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Note that, Applicant’s amendment, Applicant’s arguments, and the Examiner’s Amendment are sufficient to place the instant claims in condition for allowance.  Of the references of record, the most pertinent is Grunwald (US 3,140,203).  Grunwald teaches a composition which can achieve both cleaning and deoxidizing of aluminum objects in a single operation by the incorporation of a suitable wetting agent.  See Abstract.  However, Grunwald does not teach or suggest a multi-stage washing method for cleaning an aluminum or aluminum alloy container, the method comprising adding to an acidic wash stage solution having no fluoride ions and having a pH less than or equal to 2.5, a neutralized fluoride-containing accelerator solution in an amount sufficient to supply the resulting fluoride-ion containing wash stage solution with between 3 to 15 ppm fluoride ion, contacting the resulting fluoride ion-containing wash stage solution to clean the aluminum or aluminum allow container, and the other requisite process steps as recited by the instant claims.  
None of references of record, alone or in combination, teach or suggest a multi-stage washing method for cleaning an aluminum or aluminum alloy container, the method comprising adding to an acidic wash stage solution having no fluoride ions and having a pH less than or equal to 2.5, a neutralized fluoride-containing accelerator solution in an amount sufficient to supply the resulting fluoride-ion containing wash stage solution with between 3 to 15 ppm fluoride ion, contacting the resulting fluoride ion-containing wash stage solution to clean the aluminum or aluminum allow container, and the other requisite process steps as recited by the instant claims.  
None of the references of record, alone or in combination, teach or suggest  a multi-stage washing method for cleaning an aluminum or aluminum alloy container, the method comprising adding to an acidic wash stage solution having no fluoride ions and having a pH less than or equal to 2.5, a neutralized fluoride-containing accelerator solution in an amount sufficient to supply the resulting fluoride-ion containing wash stage solution with between 3 to 15 ppm fluoride ion, contacting the resulting fluoride ion-containing wash stage solution to clean the aluminum or aluminum allow container, and the other requisite process steps as recited by the instant claims.  Accordingly, since the prior art of record fails to teach or suggest such a method as recited by the instant claims, the instant claims are deemed allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/August 2, 2022